Sawyer, C. J., delivered the opinion of the Court:
The questions in this case are of fact rather than of law. If at the time of the formation of the partnership between Brusie and King the latter was aware of the indebtedness from Brusie to Wellman, Peck & Co. for the goods put into the partnership business by Brusie, and it was at the time understood by them as a part of the partnership arrangement, that the same indebtedness from Brusie to Wellman, Peck & Co. should he paid by the firm, or what is the same *596thing, out' of the property of the partnership; or if King subsequently assented to the arrangement by Brusie and defendants, Wellman, Peck &. Co., then the judgment is correct. The Court filed no findings, and. in support of the judgment it must be assumed that upon these points, or one of them, at least, the fact was found for defendants. That the finding is not supported by the evidence in those particulars is the main ground relied on to reverse the judgment and order. But the evidence on the point is such that we cannot disturb the findings. We are not satisfied that there is any error.
The judgment and order denying a new trial must, therefore, be affirmed, and it is so ordered;